  Case 2:20-cv-00054-KWR-KRS Document 51 Filed 04/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW MEXICO

Corey Bragg, Individually and on             )
Behalf of Others Similarly Situated,         )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )
                                             )
Matador Production Company,                  )            No. 2:20-cv-00054-KWR-KRS
                                             )
               Defendant &                   )
               Third-Party Plaintiff,        )
                                             )
       v.                                    )
                                             )
Plaster & Wald Consulting Corp.,             )
                                             )
               Third-Party Defendant.        )

            ORDER GRANTING MOTION FOR EXTENSION OF TIME


       Before the Court is Plaster & Wald Consulting Corp. (“P&W”)’s unopposed mo-

tion for extension of time to answer third-party complaint. Dkt. 50. For good cause,

P&W’s motion is GRANTED. P&W has an 14 additional days, through April 23, 2021, in

which to answer or otherwise respond to Matador Production’s Third-Party Complaint,

Dkt. 42.

       IT IS SO ORDERED.



                                        _________________________________
                                        KEA W. RIGGS
                                        UNITED STATES DISTRICT JUDGE



                                             1
